 

 

Pro Se 5 . 12/16) Complaint for a Civil Case ing Negligence =

yi UNITED STREeaperenw

 

 

 

Eastern District of Wisconsin
ju -2 Pus
ivil Division
CLERK OF COURT. .
D. Bryce Davis : Qe C.0 9
¥ Case No. 2 99
} . : (to be:filled in by the Clerk’s Office)
Plaintiffis) )
(Write the full name of each plaintiff who is filing this complaint. If oo4,
the names of all the plaintiffs cannot fit in the space above, please Jury Trial: (check one) CO Yes No
write “see attached” in the space and attach an additional page
with the full list of names.) )
~y- )
)
Twitter Inc. )
)
)
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

IL The Parties to This Complaint
A. The Plaintiff (s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name D. Bryce Davis
Street Address 3338 West Ranch Rd.
City and County Mequon, Ozaukee County
State and Zip Code Wisconsin, 53092
Telephone Number 262-202-6454
E-mail Address feminist.justice @outlook.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (fimown). Attach additional pages if needed.

Page 1 of 5

Case 2:20-cv-00999-PP Filed 07/02/20 Page 1of4 Document 1
   

 

 

 

 

 

 

ortwplaint for a Civil Case A

Defendant No. 1 —
Name Twitter Inc.
Job or Title (if own) Social Media Company
Street Address 1355 Market St. Ste. 900
City and County San Francisco
State and Zip Code San Francisco, CA 94103
Telephone Number 1-415-222-9670

 

E-mail Address (if known) www. Twitter.com (Company Website)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4
Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Case 2:20-cv-00999-PP Filed 07/02/20 Page 2o0f4 Document 1

Page 2 of 5
 

 

Hi.

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

On (date) 03/20/2018 _, at (place) Front Desk Lobby at HQ of Twitter (2018) >

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (describe the acts or failures to act and why they were negligent)

The Defendant failed to perform acts that a person of ordinary prudence wauld have done under the same or
similar circumstance. The Plaintiff has good reason to believe that a fake Twitter account was created under his
name, of which may be connected to the (preventable) Marines United Scandal, which also grossly mirrors the
Police Social Media Scandal that The Plainview Project relatively recently exposed. The Ptaintiff'is deeply
concemed that individuals may have been cyPerbullied for years and wants to ensure that however many victims

 

 

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

..genuine concerns caused years of emotional distress, unnecessary loss of wages, emotional harm to children,
adversely impacted grades while attempting to earn a second graduate degree, loss of career opportunities, and
distressed over the thought of potentially hundreds of individuals have senselessly suffered severe psychological
trauma, while others may have seriously considered claiming their own life, (assuming of course), none have
tragically committed the act already, for entirely preventable reasons.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Inchide any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

The Plaintiff is modestly requesting for the immediate release of any and all related and unredacted information
surrounding a possible Twitter account that may have been involved in any and ail related Marines United
Scandal activity since the inception of the preventable scandal, which can be currently, and or previously
identified by using any combination of the Plaintiff's legal name (e.g. Darrell Bryce Davis). These documents
include, but are not limited to, a complete and unredacted printout of ail account(s) history of activity, photos,
messaging, contacts, audios, videos, law enforcement/military/government related reports/documents, legal
reports/documents and any other related material, within a week of a favourable decision for the Plaintiff.
Although the Plaintiff wishes to impose a permanent self-ban on Twitter's platform forever; however, the Plaintiff
wants Twitter to also develop an Online Help Center that provides a permanent public email address for both
non-users and users to be able to file official complaints that is easily accessible 24/7, which always provides an
automated receipt for every complaint submitted. Lastly, a program/roster should be developed for the public to
be able to self-ban themselves, which would enable Twitter to be able to quickly identify any and all duplicate
accounts of self-banned/company | banned users, in order to help prevent potential impersonation attempts from

 

Page 4 of 5
Case 2:20-cv-00999-PP Filed 07/02/20 Page 3o0f4 Document 1
 

Requested Relief For Plaintiff against Defendant (e.g. Twitter Inc)

The Plaintiff is modestly requesting for the immediate release of any and all related and
unredacted information surrounding a possible Twitter account that may have been involved in
any and all related Marines United Scandal activity since the inception of the preventable
scandal, which can be currently, and or previously identified by using any combination of the
Plaintiff's legal name (e.g. Darrell Bryce Davis). These documents include, but are not limited
to, a complete and unredacted printout of all account(s) history of activity, photos, messaging,
contacts, audios, videos, law enforcement/military/government related reports/documents, legal
reports/documents and any other related material, within a week of a favourable decision for the
Plaintiff. Although the Plaintiff wishes to impose a permanent self-ban on Twitter’s platform
forever; however, the Plaintiff wants Twitter to also develop an Online Help Center that provides
a permanent public email address for both non-users and users to be able to file official
complaints that is easily accessible 24/7, which always provides an automated receipt for every
complaint submitted. Lastly, a program/roster should be developed for the public to be able to
self-ban themselves, which would enable Twitter to be able to quickly identify any and all
duplicate accounts of self-banned/company banned users, in order to help prevent potential
impersonation attempts from ever re/occurring without a person’s knowledge. A similar feature
should also be created for current users as well, in order to prevent duplicate accounts from
appearing and causing harm to not only the individual being impersonated, but also to other users
as well. This effort is merely to help make Twitter’s platforms safer for both non-users and users,
which will also hopefully lead to the prevention of duplicate accounts from potentially sprouting
up without a person's knowledge.

pe_2—

Case 2:20-cv-00999-PP Filed 07/02/20 Page 4o0f4 Document 1
